Citation Nr: 1210963	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  05-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for status post total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2008, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

The Veteran's claim was previously before the Board and remanded in April 2010 and May 2011.  The claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  While the Veteran credibly contends that he suffered two right knee injuries during service, no chronic right knee disability was demonstrated during active service, and the Veteran has not alleged a continuity of right knee symptoms since service.

3.  A right knee disability was first diagnosed decades after the Veteran's separation from service, and the only competent, probative opinion to address the question of whether there exists a nexus between the current knee disability and in-service injuries weighs against the claim.





CONCLUSION OF LAW


The criteria for service connection for status post total right knee arthroplasty are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Post rating, a March 2006 letter included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After issuance of the above-described notice, and opportunity for the appellant to respond, the RO readjudicated the claim on appeal, as reflected in the October 2009, February 2011, and December 2011 Supplemental Statements of the Case.  Hence, the appellant is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, Social Security Administration records, VA treatment records, and the reports of July 2010 and June 2011 VA examinations.  Also of record and considered in connection with this matter are various written documents provided by the Veteran, his wife, and by his representative.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the Veteran has been diagnosed with degenerative joint disease of the right knee.  Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for status post total right knee arthroplasty must be denied.

As a preliminary matter, the Board notes that the Veteran's service entrance examination is not in his service treatment records.  The evidence of record reflects that the Veteran had a right knee injury prior to service and had surgery as a teenager.  There is no indication that the Veteran entered service with a right knee disability.  As the Veteran's service entrance examination is not of record, the Veteran is considered sound at entry into service.  

Service treatment records are silent for any treatment for or complaints of right knee problems.  Although not documented in service treatment records, the Veteran alleges that, during service, he injured his knee on two occasions-first, when he was in military prison and prison guards turned hoses on the inmates (resulting in a fall), and second, while playing football.  On examination at separation, the Veteran's lower extremities were normal.  The Veteran acknowledged by signature that he had informed the Medical Officer of all physical defects, illness, and injury known to him.  In an October 1967 Report of Medical History, the Veteran marked that he had a history of or current trick or locked knee.  The physician's summary noted that the Veteran had an operation on his right knee at age sixteen.

Post-service, private x-rays from May 1989 and July 1989 revealed lacy-like sclerotic changes of the right distal femur and proximal tibia.  There was a benign stabilizing metallic screw positioned in the right proximal femur.  In April 1995, the Veteran was seen for evaluation of osteoarthritis of the right knee.  The Veteran reported a history of a football injury at the age of fifteen that required surgery.  He reported that he was able to function without problems after surgery until approximately 1990, when he sustained a left knee injury that required surgery.  The Veteran developed reflex sympathetic dystrophy of the left knee, which stressed the right knee, causing escalation of his symptoms.  The Veteran was diagnosed with advanced patellofemoral and tricompartmental osteoarthritis of the right knee.  In November 1995, the Veteran had a total replacement of the right knee.

In February 2000, the Veteran was seen by a private provider for pains in his right knee.  The Veteran reported a history of an initial injury on the right knee, playing football, for which arthrotomy was done, which helped.  In April 1989, the Veteran injured his left knee in a twisting accident, and he began favoring his right knee.  He reported that he began feeling pain in his right knee in the early nineties.  The pain was progressive.

On VA examination in July 2010, the Veteran reported that in 1966, he was pushed against the wall and his bed by a high-powered hose.  As a result, he injured his right knee.  The Veteran was in prison and was not seen by medics of physicians at that time.  He also reported that in 1967, the Veteran was playing football, when he was hit from behind and sustained a right knee injury.  He reported that he was probably seen by the medics at that time.  He also noted that he had a right knee operation when he was thirteen years old.

The Veteran was diagnosed with osteoarthritis of the right knee joint, status post right knee joint replacement.  The physician opined that the Veteran's current diagnosis was not caused by or aggravated by his service.  The examiner noted that the Veteran had no documented right knee injury or treatment when he was in service.  He noted that the Veteran's degenerative joint disease of the right knee was more likely due to wear and tear leading to degeneration due to age.

The claim was remanded in May 2011 for another examination and opinion, as the examiner did not consider the Veteran's credible reports of in-service injuries.  The Veteran was provided with an examination and diagnosed with degenerative joint disease of the right knee joint, status post right knee joint arthroplasty.  The examiner, again, found that the Veteran's current diagnosis of degenerative joint disease of the right knee joint, status post right knee arthroplasty was not caused by or a result of the Veteran's military service.  As rationale, he noted that after a careful review of the claims file, the Veteran had no documented right knee injury during service.  He found that the Veteran's osteoarthritis was more likely a part of generalized wear and tear leading to degeneration due to age as well as prolonged period of limping due to left knee reflex sympathetic dystrophy.

In October 2011, the examiner provided an addendum because he, again, had not addressed the Veteran's credible reports of in-service injuries.  The examiner noted that he also believed the Veteran's report of in-service injuries was credible, however, the Veteran's right knee disability was unrelated to his credible reports of in-service injuries.  As rationale, he noted that he carefully reviewed the claims file.  He noted that the Veteran had right knee injuries when he was 20 or 21 years old, and he believed that the injuries were acute, self-limited, and healed properly.  He opined that the Veteran had no chronic right knee disability and treatment while he was in active service.  He noted that his statement of the Veteran suffering from generalized wear and tear referred to generalized degeneration.  The physician explained that anybody after the age of 40 or 45 years old develops generalized degenerative joint disease or osteoarthritis because of wear and tear leading to degeneration due to age, and the Veteran's generalized wear and tear was not due to the right knee injuries in service because he was 20 to 21 years old.  He noted that the Veteran also had another risk factor for degeneration of the right knee including a postoperative left knee reflex sympathetic dystrophy back in 1989. 

The evidence of record clearly establishes that the Veteran has a current degenerative right knee disability, as reflected in VA examination reports diagnosing degenerative joint disease/osteoarthritis of the right knee joint, status post right knee arthroplasty.  However, the record simply fails to establish that the Veteran's right knee disability is medically related to service.

As indicated, service treatment records show that the Veteran alleges that he suffered two right knee injuries in 1966 and 1967.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the Veteran is competent to state that he injured his right knee 1966 and 1967, and the Board finds that these assertions are credible.  The Veteran, however, has not asserted continuity of symptomatology related to his right knee.  The report of the Veteran's separation examination is negative for finding or complaint of any residual disability from his right knee injuries.  This, together with the VA examiner's opinion, reflects that no chronic right knee disability was shown in service.  Although the Veteran reported a tricked or locked knee at separation, further clarification indicated that he was referring to his pre-service right knee surgery at age sixteen.  On post-service private medical treatment, the Veteran consistently reported a history of right knee surgery at age sixteen that resolved his right knee problems until he sustained a left knee twisting injury in 1989 and began to favor his right knee.  He reported that his right knee pain got progressively worse throughout the nineties.  As such, the evidence of record reflects that the Veteran has not alleged that he has continuously suffered right knee pain since service.

Moreover, the first documented evidence of degenerative joint disease of the right knee was in April 1995-over 27 years after the Veteran's service; this is well outside of the one-year period for establishing service connection for the disability (arthritis) on a presumptive basis.  The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the only competent medical opinion to directly address whether current right knee disability is related to the Veteran's military service weighs against the claim.  In this regard, the VA physician opined that the Veteran's current right knee disability is unrelated to military service.  The Board accepts this opinion as probative and dispositive evidence on the medical nexus question, based as it was upon full consideration of the Veteran's service and post-service records, including the Veteran's assertions, as well as supported by stated rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Significantly, neither the Veteran nor his representative has presented or identified a contrary medical opinion that, in fact, supports the claim.

Finally, as for any direct assertions by the Veteran, his wife, and/or his representative that there exists a medical nexus between current right knee disability and the Veteran's military service, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his wife, and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter, such as whether his current right knee disability is etiologically related to his in-service injuries.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for status post total right knee arthroplasty must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for status post total right knee arthroplasty is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


